Citation Nr: 9911676	
Decision Date: 04/29/99    Archive Date: 05/06/99

DOCKET NO.  98-01 929A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a right knee injury, currently rated as 10 
percent disabling.


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from June 
1994 to April 1996.

In November 1997, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, West Virginia, denied the 
veteran's claim for an increased rating for residuals of an 
injury that he sustained to his right knee during service 
(his disability is rated at the 10 percent level).  He timely 
appealed the RO's decision to the Board of Veterans' Appeals 
(Board).
REMAND

In April 1999, the Board contacted the veteran to clarify 
whether he wants a hearing.  He indicated that he does, and 
that he wants it to be held at the RO before a Member of the 
Board.  He must be scheduled for a hearing.  
See 38 C.F.R. §§ 19.75, 19.76, 20.703 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing at the earliest 
opportunity.  The RO should provide 
written notification to the veteran of 
the date, time and location of the 
hearing at his address of record.  If, 
for any reason, the veteran no longer 
desires to testify at a hearing before a 
traveling Member of the Board, then he 
should indicate as much in a signed 
writing, and any such document to that 
effect should be associated with the 
claims file.

The claims file should then be returned to the Board in 
accordance with current applicable procedures.

The purpose of the REMAND is to ensure that all due process 
requirements are met, and the Board does not intimate any 
opinion as to the outcome of the case on 
the merits, either favorable or unfavorable, at this time.  
No action is required of the veteran until he is notified.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









